Title: To James Madison from James Deering and Others, 21 January 1803 (Abstract)
From: Deering, James
To: Madison, James


21 January 1803, Portland. Believing the president “has it in contemplation” to remove Nathaniel F. Fosdick as collector of Portland and Falmouth, they offer a suitable successor. “From our personal acquaintance with, and knowledge of, the disposition, good sense, integrity and abilities of Isaac Ilsley Esq. as well as his firm and avowed attachment to the present administration of Government, we think … he should be appointed to that office.… And, abstracting the sensations with which a very few might be affected, on account of the removal of the other Gentleman,… the appointment would give general satisfaction.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ilsley”). 2 pp. Signed by Deering, James Jewitt, Albert Newhall, Henry Sitcomb, Enoch Preble, and Salmon Chase. Docketed by Jefferson. Ilsley was nominated for collector at Portland on 4 Feb. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:441,446).




   
   The motives behind this attack on Fosdick are explained in Daniel Davis to Gallatin, 5 Apr. 1803 (DNA: RG 59, LAR, 1801–9, filed under “Fosdick”).



   
   On 3 Apr. 1803 Benjamin Hichborn wrote JM introducing Fosdick and recommending his retention, stating that when “Falsehood & calumny are employed to ruin a good officer, & an honest man—any attempt to furnish the means of detecting the falsehood will I am sure be attended to” (DLC).


